DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Response to Amendment
 This is in response to applicant's amendment/response filed on 03/09/2021, which has been entered and made of record. Claims 1-14 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian et al (US 20120242865 A1) in view of Westerinen et al (US 20130249895 A1).
Regarding claim 1, Vartanian discloses a display device (Vartanian fig. 1) comprising: 
a display having transparency (Vartanian [0025], “FIGS. 2a-2c are diagrams of configurations for providing a display device with adaptive transparency.”); 
a first detector which, in operation, detects a position indicated by an indicator on the display having transparency (Vartanian [0020], “touch detectors 124 (first detector) … determining user inputs to object device 100 (detects a position indicated by an indicator on the display).”);
a second detector which, in operation, detects position information and orientation of the display having transparency (Vartanian [0020], “Sensors 126 may also be an accelerometer, an electronic compass (e-compass), gyroscope (second detector which, in operation, detects position information and an orientation of the display)”)
and in response to determining that the position indicated by the indicator is a position on a predetermined region of the display having transparency, controls the display change from displaying the first virtual image to displaying a second virtual image (Vartanian [0038], “Area or zone 310 may … based on commands or inputs given in the other examples (touch input/position indicated by the indicator, at a predetermined region, for example, area 310 – see paragraph 0037). Moreover, area or zone 310 and/or image or video 308 may be … zoomed (zoomed in is interpreted as representing an equivalent of a second virtual image, since based on a touch input, a first virtual image is zoomed into a second virtual image)”)
Vartanian does not disclose (highlighted missing feature where applicable)
a controller which, in operation, controls the display to display a first virtual image based on the position information and the orientation information of the display having transparency
and in response to determining that the position indicated by the indicator is a position on a predetermined region of the display having transparency, controls the display to displaying a virtual image based on the position information and the orientation information of the display having transparency
However, Westerinen discloses (highlighted missing feature where applicable)
a controller which, in operation, controls the display to display a first virtual image based on the position information and the orientation information of the display having transparency (Westerinen [0035], “a display device 110 that is at least partially transparent (display having transparency)”; [0043], “The augmented reality module 118 (a controller) may also leverage one or more sensors 122 to determine a position and/or orientation of the computing device 102” [0044], “The augmentation may then be computed to be displayed at a size, orientation, and location using the display device 110 (based on the position information and the orientation information of the display having transparency)”)
and in response to determining that the position indicated by the indicator is a position on a predetermined region of the display having transparency, controls the display to displaying a virtual image based on the position information and the orientation information of the display having transparency (Westerinen [0037], “recognize an input received via touchscreen functionality of a display device 110 … such as a tap on the car 114 in the user interface as illustrated by a finger of the user's hand 108 (determining that the position indicated by the indicator is a position on a predetermined region of the display having transparency)”; [0038], “these inputs may be recognized as gestures that are configured to initiate one or more operations of the computing device 102 or other device, such as to navigate through a user interface (output a virtual image based on touch input)”; [0040], “The augmented reality module 118 is configured to output an augmentation (e.g., the car 114) to be viewed in conjunction with the physical surroundings 112. To generate this view and know "where" to place to augmentation, the augmented reality module 118 may leverage a variety of techniques to determine an orientation and/or position of the computing device 102 (based on the determined position/orientation of the transparent display)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Vartanian with Westerinen to determine a position/orientation of the display device, generate a virtual image based on the position/orientation and change the virtual image to another image based on user touch input. This would have been done to generate a virtual image on the transparent display that would correspond to an environment surrounding the device and enable a user to manipulate the virtual image as desired. This would have enabled a user to explore and experience a rich and detailed virtual environment. See for example Westerinen, [0035], “This may be used to support a variety of different functionality, such as augmented reality”
Regarding claim 2, Vartanian in view of Westerinen discloses the display device according to claim 1, and further discloses wherein: 
the controller, in operation, changes a transmittance of the display having transparency in response to determining that the position indicated by the indicator is the position the predetermined region of the display having transparency (Vartanian [0016], “one or more processors 102 (controller)”; [0020], “touch detectors 124 and I/O controller 116 for determining user inputs to object device 100.”; [0037], “referring to FIG. 3, image or video 308 is provided with an opaque or semi-opaque substantially rectangular area or zone 310. Area or zone 310 may be moved via path 312 to position 314 in response to a touch input”; [0038], “Area or zone 310 may also be adaptively … converted to clear or semi-clear (changing a transmittance of the display having transparency such that area 310 is changed to clear or semi-clear) based on … inputs (touch input indicator to provide input to a position such as area 310 on a display having transparency) given in the other examples (see paragraph 0037 for examples of inputs that comprise touch based inputs that indicate a position on the display).”).
Regarding claim 3, Vartanian in view of Westerinen discloses the display device according to claim 1, and further discloses wherein: 
the controller operates in one of a plurality of modes (Vartanian [0031] “Having a transparent display device with adaptive transparency provides the ability to selectively see any combination of reality, mixed reality, and normally displayed information with a darkened background (controller operates in one of a plurality of modes).”) including at least: 
(augmented reality mode in which the controller sets the transmittance of the display to an exemplary first value) … state is useful”; ); and 
a non-augmented reality mode in which the controller sets the transmittance of the display to a second value smaller than the first value (Vartanian [0031], “Having a transparent display device with adaptive transparency provides the ability to selectively see any combination of reality, mixed reality, and normally displayed information with a darkened background … for watching video (a non-augmented reality mode) a darkened or opaque (controller sets the transmittance of the display to a second value smaller than the first value to display the virtual image on the display) background may be desirable”), and 
the controller, in operation, controls the display to display the first virtual image while operating in the first augmented reality mode (Vartanian [0034], “FIG. 3 is a diagram of a displayed augmented reality environment.”; [0035], “Image or video 304 is displayed with a clear (a first augmented reality mode).”), and 
in response to determining that the position indicated by the indicator includes a position on the first virtual image, the controller changes the display mode from the first augmented reality mode to the non-augmented reality mode and controls the display to display the second virtual image (Vartanian [0020], “touch detectors 124 for detecting any touch inputs”; [0031], “switching between different operating states or modes (change the display mode) … augmented or mixed reality (first augmented reality mode) … for watching video a darkened or opaque background may be desirable (to non-augmented reality mode to display a second virtual image)”; [0032] “the switching of different operating states or modes may be done … manually (via touch inputs).”)
Regarding claim 4, Vartanian in view of Westerinen discloses the display device according to claim 3, wherein: the plurality of modes includes a second augmented reality mode in which the controller sets the transmittance of the display to a third value smaller than the first value (Vartanian [0031], “For augmented or mixed reality a … semi-clear (display transmittance set to a semi-clear/third value smaller than the first value) … is useful for overlaying, superimposing, covering up, or encompassing data”) and 
superimposes the second virtual image on a video output from an imager to display the second virtual image superimposed on the video on the display (Vartanian [0041], “image or video 320 may be generated by a camera capturing the real world environment (a video output from an imager) and displaying it with overlaid, superimposed, or encompassed information … the overlaid information may be text, email, instant messages, audio, music, sounds, etc (superimposes a second virtual image on a video output from an imager to display the second virtual image superimposed on the video on the display).”)
Regarding claim 7, Vartanian in view of Westerinen discloses the display device according to claim 1, and further discloses wherein: the controller which, in operation, changes an enlargement ratio of the first virtual image (Vartanian [0038], “area or zone 310 (virtual image) … may be expanded (change an enlargement ratio of the virtual image) … via any user input previously mentioned.”).
Claim 8 recites a method which corresponds to the function performed by the display device of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 8.
Claim 9 recites a method which corresponds to the function performed by the display device of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 9.
Claim 10 recites a method which corresponds to the function performed by the display device of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the method of claim 10.
Claim 11 recites a method which corresponds to the function performed by the display device of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 11.
Claim 14 recites a method which corresponds to the function performed by the display device of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 14.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian in view of Westerinen and further view of Alton et al (US 20150355521 A1).
Regarding claim 5, Vartanian in view of Westerinen discloses the display device according to claim 1, but does not disclose
the controller, in operation, controls the display to display the second image on the display and 

However, Alton discloses
the controller, in operation, controls the display to display the second image on the display (Alton [0064], “using one or more buttons, a slider (displaying a slider/second image on the display)”) and 
controls a transmittance of the display based on the position indicated by the indicator on the second virtual image(Alton [0064], “a user may be able to change the transmittance of the see-through display region 312 (control the transmittance of the display) using one or more buttons, a slider (based on the position indicated by the virtual slider/indicator on the second virtual slider/image)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vartanian with Alton to provider a slider for varying a transmittance of the display. This would have been done to provide a user with a customizable transparency control which could be used to set the display transparency as desired.
Claim 12 recites a method which corresponds to the function performed by the display device of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 12.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vartanian in view of Westerinen and further view of Akashi (US 20140075302 A1).
Regarding claim 6, Vartanian in view of Westerinen discloses the display device according to claim 1, but does not disclose wherein: the controller, in operation, generates stroke data based on the position indicated by the indicator and causes the display to display the stroke data
However, Akashi discloses the controller, in operation, generates stroke data based on the position indicated by the indicator and causes the display to display the stroke data (Akashi [0072], “The path display processor 301 receives a series of coordinates from the touch-screen display 17 (based on the position indicated by the indicator and display the stroke data on the display) … the path display processor 301 displays a first stroke handwritten in a first region (generate stroke data)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Vartanian with Akashi to enable a feature for drawing on the display screen. This would have been done to provide a feature for the user to draw and annotate on the screen as desired.
Claim 13 recites a method which corresponds to the function performed by the display device of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the method of claim 13.
Response to Arguments
 Applicant's arguments filed 02/09/2021 have been fully considered but they are moot in view of the new ground of rejections necessitated by claim amendments.
In particular, independent claim 1 is amended to recite, 

Applicant’s amendments necessitated further consideration and search of the amended subject matter. Vartanian discloses an equivalent of generating a second virtual image based on a touch input to a first virtual image on a transparent display device. Furthermore, Westerinen is relied upon to disclose generating a virtual image based on a determined position and orientation of a transparent device. A combination of Vartanian and Westerinen is relied upon to disclose amended claim 1 as a whole. Please see the updated rejections of the claims above.
Independent claim 8 is rejected similar to independent claim 1 for reciting similar subject matter.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616